Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species M2, claims 11-20 with additional new claims 21-30 in the reply filed on 5/27/2022 is acknowledged.
Election/Restrictions
Applicant’s addition of new claims 21-30 brings requirement for further restriction. Specifically, claim 21 has limitations of "treating the metal contact to form a barrier layer comprising silicon; and forming a via contact structure on the barrier layer, wherein the barrier layer blocks a diffusion of the metal in the metal contact to the via contact structure” recited in claim 21. These limitations are exclusive or distinct from the elected method Species M2, which has the limitations of “forming, on the metal contact, a second silicide layer that comprises the first metal; and forming, on the second silicide layer, a via contact structure that comprises a second metal different from the first metal, wherein the second silicide layer blocks a diffusion of the first metal in the metal contact to the via contact structure” as recited in claim 11. 
These Species were found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is deemed proper, and is therefore made FINAL. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 21-30 withdrawn from consideration as being directed to non-elected inventions and become an election without traverse.  See 37 CFR 1.142(b) and MPEP § 821.03.  	
Claim Status
Claims 11-30 are pending.
Claims 21-30 are withdrawn, non-elected without traverse.
Claims 1-10 are canceled by Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pin-Wen Chen et al., (US 2019/0304833 A1, hereinafter Chen).
Regarding claim 16, Chen discloses a semiconductor device, comprising: 
a source/drain region (S/D) (epitaxy S/D region 56 in Fig. 12) disposed on a fin structure (fin 46); 
a first silicide layer (silicide region 98) disposed on the source/drain region (S/D) (56); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Chen’s Fig. 12, annotated. 
a metal contact (conductive feature 90) disposed on the first silicide layer (98) and comprising a metal (fill material 100 of 90, metal described in [0038]); 
a second silicide layer (blocking region 130 comprising silicide described in [0050]) disposed on the metal contact (90) and comprising the metal the metal (100 of 90); and 
a via contact structure (conductive feature 140 in Fig. 13, described in [0051]) disposed on the second silicide layer (130), wherein the second silicide layer (130) blocks a diffusion of the metal (100 of 90) in the metal contact (90) to the via contact structure (140).  
Regarding claim 17, Chen discloses the semiconductor device of claim 16, 
wherein the second silicide layer (130) comprises a dopant (implanting phosphorus, boron, and/or like into conductive feature 90 described in [0048] when forming the 130). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, hereinafter Chen) in view of Kota Oikawa, (US 2007/0181954 A1, hereinafter Oikawa).
Regarding claim 18, Chen discloses the semiconductor device of claim 16, 
Chen does not expressly disclose wherein the via contact structure (140) comprises a first portion in the second silicide layer (130) and a second portion above the second silicide layer (130), and wherein a diameter of the first portion is greater than that of the second portion.  
However, in the same semiconductor device field of endeavor, Oikawa discloses 
a contact plug on a concave top surface of a nickel silicide layer 7 in Fig. 16C described in [113]. Therefore, the contact plug comprises a first portion in the nickel silicide layer 7 and a second portion above the nickel silicide layer 7 (as similar to the contact plug 15 in Fig. 4A). Wherein a diameter of the first portion of the contact plug in the nickel silicide layer 7 in the nickel silicide layer 7 is greater than that of the second portion of the contact plug immediately above the nickel silicide layer 7 in Fig. 16C.  

    PNG
    media_image2.png
    178
    400
    media_image2.png
    Greyscale

Oikawa’s Fig. 16C, annotated, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a concave top surface of Chen’s blocking region 130 and forming the conductive feature 90 on it according to Oikawa’s teaching to increase the contact area of the contact plug and the metal silicide layer described by Oikawa in [0019].

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, hereinafter Chen) in view of Sang-jine Park et al., (US 2018/0254246 A1, hereinafter Park).
Regarding claim 11, Chen discloses a method of fabricating a semiconductor device, the method comprising: 
forming a source/drain region (epitaxy S/D region 56 in Fig. 12) on a fin structure (fin 46); 
forming, on the S/D region, a first silicide layer (silicide region 98); 
forming, on the first silicide layer, a metal contact (conductive feature 90) that comprises a first metal (fill material 100 of 90, metal described in [0038]); 
forming, on the metal contact, a second silicide layer (blocking region 130 comprising silicide described in [0050]) that comprises the first metal (100 of 90); and 
forming, on the second silicide layer (130), a via contact structure (conductive feature 140 in Fig. 13) that comprises a second metal (fill material 146 of 140, metal described in [0051]) …, wherein the second silicide layer (130) blocks a diffusion of the first metal (100 of 90) in the metal contact (90) to the via contact structure (140).  
Chen does not expressly disclose the second metal (146 of 140) is different from the first metal (100 of 90),
However, in the same semiconductor manufacturing field of endeavor, Park discloses an integrated circuit device 100 in Fig. 1B comprises a lower wiring layer 130, upper wiring layer 160 and a metal silicide capping layer 140 therebetween. The upper wiring layer 160 may include a metal that is different from the first metal constituting the lower wiring layer 130 described in [0032]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Park’s Fig. 1B, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different metals for Chen’s first and second metals according to Park’s teaching to achieve low-resistance metal wiring layer exhibiting improved reliability described by Park in [0003]. 
Regarding claim 12, Chen modified by Park discloses the method of claim 11,
wherein the forming the second silicide layer (Chen’s 130) comprises: 
implanting a top portion of the metal contact with silicon (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a plasma treatment described in [0047]. Therefore, the Si is implanted into the conductive feature 90); and 
annealing the metal contact (Chen discloses the plasma treatment is at temperature about 150°C to about 300°C described in [0047], it is equivalent to the annealing while Si diffusion into the conductive feature 90) to form the second silicide layer (Chen’s 130).  
Regarding claim 13, Chen modified by Park discloses the method of claim 11,
wherein the forming the second silicide layer (Chen’s 130) comprises: 
treating the metal contact (Chen’s 90) with a silicon-containing gas (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a chemical soak process described in [0046]); and 
annealing the treated metal contact (Chen discloses the chemical soak process is at temperature about 200°C to about 450°C described in [0046], it is equivalent to the annealing while Si diffusion into the conductive feature 90) to form the second silicide layer (Chen’s 130).  
Regarding claim 19, Chen discloses the semiconductor device of claim 16, 
Chen does not expressly disclose wherein the via contact structure (140) comprises an additional metal (fill material 146, metals described in [0051]) different from the metal (100 of 90) in the metal contact (90).  
However, in the same semiconductor manufacturing field of endeavor, Park discloses an integrated circuit device 100 in Fig. 1B comprises a lower wiring layer 130, upper wiring layer 160 and a metal silicide capping layer 140 therebetween. The upper wiring layer 160 may include a metal that is different from the first metal constituting the lower wiring layer 130 described in [0032]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different metals for Chen’s first and second metals according to Park’s teaching to achieve low-resistance metal wiring layer exhibiting improved reliability described by Park in [0003]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, hereinafter Chen) in view of Sang-jine Park et al., (US 2018/0254246 A1, hereinafter Park) in further view of Kota Oikawa, (US 2007/0181954 A1, hereinafter Oikawa).
Regarding claim 15, Chen modified by Park discloses the method of claim 11,
Chen modified by Park does not expressly disclose wherein the forming the via contact structure (Chen’s 140) comprises: etching a portion of the second silicide layer (Chen’s 130) to form a concave top surface of the second silicide layer; and forming the via contact structure (Chen’s 140) on the concave top surface.  
However, in the same semiconductor manufacturing field of endeavor, Oikawa discloses etching a portion of a nickel silicide layer 7 to form a concave top surface of the nickel silicide layer 7 in Fig. 16C and forming a contact plug on the concave top surface of the nickel silicide layer 7 described in [113]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a concave top surface of Chen’s blocking region 130 and forming the conductive feature 90 on it according to Oikawa’s teaching to increase the contact area of the contact plug and the metal silicide layer described by Oikawa in [0019].

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 11, “wherein the forming the second silicide layer comprises: … depositing a glue layer on the semiconductor layer; depositing a cap layer on the glue layer… ” as recited in Claim 14, in combination with the remaining features of claim 14 and base claim 11. A prior art, US 2022/0005934 A1 to Park, teaches: forming a silicide 702 comprises depositing a Si layer 602 on a S/D contact 502 in Figs. 6-7 and annealing the Si layer 602 and the S/D contact 502 to form the silicide 702 described in [0047]. But it does not teach the limitation mentioned above. Therefore, the claim 14 is allowed. 
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 16, “wherein the second silicide layer comprises cobalt monosilicide and cobalt disilicide, and wherein a concentration of the cobalt monosilicide is greater than that of the cobalt disilicide” as recited in claim 20, in combination with the remaining features of base claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898